In response to a rule nisi to show cause why injunction should not he granted upon the petition of Emma A. Howell, the Mayor & Council of Athens filed a demurrer. The demurrer was sustained and the injunction refused, to which decision the plaintiff excepted.
*140The petition alleged : Emma A. Howell owns property in Athens on which she pays taxes. She brought her petition in behalf of herself and all others similarly situated, who might elect to become parties. On August 27, 1892, the Mayor & Council of Athens passed an ordinance calling an election to be had on September 30, 1892, to determine the question whether the city should issue $125,000 worth of bonds, for the purpose of erecting water-works by the city. After due advertisement the election was held as required by the ordinance, and resulted in 448 votes for the issuance of bonds and 4 votes against. Under the provision of the constitution (Code, §5191), it was necessary for a vote of two thirds of the qualified voters of the city to authorize the issuance of the bonds. A large part of the qualified voters of the city did not vote at the election, thereby in effect expressing their disapproval of the issuance of the bonds. At the last general city election, previous to the election mentioned above, there were registered in the city 893 qualified voters, so that at the election upon the issuance of bonds a vote of two thirds of the qualified voters was not obtained therefor. There is in Athens a system of water-works erected by a private corporation under a contract with the city, adequate for all purposes. It would be greatly to petitioner’s detriment, as an owner of property and taxpayer of the city, to have new works erected by the city, and these bonds issued and made a charge upon the taxable property of the city. Notwithstanding the fact that a requisite two thirds of the qualified voters have not approved the issuance of the bonds, the mayor and council have received bids for the bonds and are about to close a contract for their printing and sale. At the last general election held in Athens, after the registration mentioned, 310 voted, as appears from the tally-sheets of said election. Petitioner prayed that *141defendant be enjoined from issuing the bonds, or, if issued, from selling them.
Bigby, Reed, Berry & Foote and Will Haight, for plaintiff’.
T. W. Rucicer, for defendant.
The demurrer was upon the ground that the petitioner was not entitled to injunction or other relief, no special registration being required by the charter of Athens for elections other than for mayor and council.